07/22/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                            Assigned on Briefs June 1, 2020

                                IN RE: BRAELYN K. S.

                          Chancery Court for Sullivan County
                                 No. 19-CK-41754M


                              No. E2020-00043-COA-R3-PT



RICHARD H. DINKINS, J., concurring and dissenting.

        Because I believe that the line of cases holding that the petitioner seeking to
terminate a parent’s rights under Tennessee Code Annotated section 36-1-113(g)(14) must
prove both a “failure to manifest an ability and willingness to assume custody” with respect
to the first prong of the analysis, I respectfully dissent from that portion of the majority’s
opinion. See In re Ayden S., No. M2017-01185-COA-R3-PT, 2018 WL 2447044, at *7
(Tenn. Ct. App. May 31, 2018). In all other respects, including affirming the termination
of Father’s parental rights, I concur.



                                                  /s/ Richard H. Dinkins.

                                                  RICHARD H. DINKINS, JUDGE